                     UNITED STATES DISTRICT COURT
                           Eastern District of New York
Dr. David Schwartz,                            Case No.: 1:19-CV-463-RJD-ST
                                 Plaintiff,
v.                                             NOTICE OF APPEARANCE
The City of New York and
Lorelei Salas, in her official capacity as
Commissioner of the Department of
Consumer Affairs,
                             Defendants.


To:   The clerk of court and all parties of record
      I was admitted to practice in this court on January 20, 2011, and I appear in
this case as co-counsel for Plaintiff Dr. David Schwartz.
      Dated this 19th day of March, 2019.



                                              s/Jeffrey A. Shafer
                                              Jeffrey A. Shafer
                                              ALLIANCE DEFENDING FREEDOM
                                              15100 N. 90th Street
                                              Scottsdale, AZ 85260
                                              (480) 444-0020 telephone
                                              (480) 444-0028 fax
                                              jshafer@adflegal.org
